Citation Nr: 0818812	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  07-17 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to a compensable rating for dermatophytosis 
of the toes. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1953 to September 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


The issue of a compensable rating for dermatophytosis of the 
toes is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has hearing loss related to service. 


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service and 
sensorineural hearing loss may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2006, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim. 
In light of the Board's denial of the veteran's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The veteran essentially contends that he has hearing loss as 
a result of noise exposure in service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

Service treatment records are silent for any complaints or 
findings of hearing loss.  The examination at service 
discharge showed whispered voice was 15/15.  The veteran was 
in an artillery unit and his claim of noise exposure in 
service is credible.  

The veteran currently has hearing loss as noted in multiple 
records.  For example, a March 2006 VA examination report 
noted the following pure tone thresholds, in decibels, were 
noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
40
LEFT
20
20
30
60
55

The average pure tone threshold was 28 decibels for the right 
ear and 41 decibels for the left ear.  Speech recognition was 
96 percent bilaterally.  The examiner noted a diagnosis of 
bilateral sensorineural hearing loss limited to the high 
frequencies.  The veteran reported a 35 year history of 
hearing loss gradually worsening over several years.  Upon 
review of the claims folder and examination of the veteran, 
the examiner indicated that there was not sufficient 
objective evidence that the veteran's symptoms were at least 
as likely as not incurred in or aggravated by military 
service.  He added that the veteran's current high frequency 
hearing loss was not unexpected for his age, and the 
examination findings were too remote in time to military 
service and the claims folder did not include documentation 
of hearing loss in service or close to that time.  

An October 2006 audiological evaluation from Doctors' Hearing 
and Balance Centers noted the veteran's report of a history 
of service related noise exposure.  In noting bilateral 
sensorineural high frequency sensorineural hearing loss, the 
audiologist indicated that she could not rule out the cause 
of hearing loss from noise exposure or presbycusis (of which 
the veteran had a family history).  

An October 2006 letter form M.H. Widick, M.D. noted that the 
veteran served in the military and had diminished hearing for 
at least 50 years.  Dr. Widick noted the veteran's report of 
noise exposure in the service, including 18 months in the 
field artillery, without any other source of noise exposure.  
Noting bilateral high frequency hearing loss with a slight 
asymmetry to the left, Dr. Widick opined that the veteran's 
hearing loss was quite likely caused by his noise exposure.  
He added, however, that it was impossible to determine 
precisely the cause as hearing loss in these frequencies can 
also be found frequently in people of his age group.  He 
further noted that in this case, it was more likely than not 
that the military noise exposure was instrumental as the 
veteran reported the presence of hearing loss since that 
time.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, the Board finds that the March 2006 VA 
examination report is more probative than the private medical 
opinions.  The VA examination report was rendered in 
conjunction with review of the claims folder.  The examiner 
also offered extensive support for his opinion.  On the other 
hand, the private reports were based on the veteran's report 
of military noise exposure and hearing loss since that time.  
However, there is no medical evidence of hearing loss until 
recently (i.e. in 2006).  The 50 year history of diminished 
hearing reported to Dr. Widick is not consistent with the 35 
year history of hearing loss, gradually worsening over 
several years, reported to the VA examiner in March 2006; the 
report from Dr. Widick was made after the veteran learned of 
the initial denial of service connection.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  Therefore, a preponderance of the 
evidence is against a finding that the veteran currently has 
hearing loss related to service. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  More over, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran and his wife 
are competent to attest to their observations of his 
disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as lay 
people, they are not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder (i.e. that he currently has hearing loss 
related to service) because they do not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran has hearing loss related to service.  When 
the preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) pertinent to increased rating claims.  
According to that decision, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  A letter complying with the 
requirements set forth above should be should be sent to the 
veteran for his claim for a compensable rating for 
dermatophytosis of the toes.

In his Notice of Disagreement received in October 2006, the 
veteran indicated that his dermatologist, Dr. R.H. Johr of 
Boca Raton, Florida was "aware of [his] feet ailment."  
There are no records from Dr. Johr in the claims folder.  
Additionally, the record includes letters from G.C. Berkin, 
D.P.M but not treatment records.  As VA is on notice that 
there may be additional records that may be applicable to the 
veteran's claims, these records must be obtained.  38 C.F.R. 
§ 3.159(c) (2007); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

       1.  The RO/AMC shall provide the veteran with a notice 
letter that:
*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his claim 
for service connected dermatophytosis 
of the toes; 
*	informs him of the information and 
evidence that VA will seek to 
provide; 
*	informs him of the information and 
evidence he is expected to provide; 
*	requests him to provide any evidence 
in his possession that pertains to 
his claim; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected a 
dermatophytosis of the toes and the 
effect that worsening has on his 
employment and daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating service-
connected dermatophytosis of the 
toes; and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Code provisions, 
which typically provide for a range 
in severity of a particular 
disability from noncompensable to as 
much as 100 percent (depending on the 
disability involved), based on the 
nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their 
impact upon employment and daily 
life.

2.	With any necessary assistance from the 
veteran, the RO should obtain any treatment 
records from Dr. R.H. Johr of Boca Raton, 
Florida and G.C. Berkin, D.P.M.  All efforts 
to obtain these records must be documented.  
If the additional evidence suggests an 
increase in severity of service-connected 
disability, another VA examination should be 
ordered.  

3.	Then, the RO should readjudicate the claim.  
If further action remains adverse to the 
veteran, provide the veteran with a 
supplemental statement of the case and allow 
him an appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


